DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3 of the drawings is objected to under 37 CFR 1.83(a) because it fails to show any of the information as described in the specification. The specification of the present application describes Figure 3 as a flow chart representing the method of the present application but Figure 3 provides no information pertaining to the disclosed method. Instead Figure 3 just presents empty boxes with references numbers. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 are indefinite because it is not clear what is meant by the term “native state”. For the purposes of this examination “native state” will be considered to be the state of the component prior to being in a damaged state.
Claim 11 recites the limitation "the leading edge section".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badger et al (U.S. Patent Publication No. 2019/0338759).
	In the case of claim 1, Badger teaches a method for the on-site repair of the surface of a component in a wind turbine such as a turbine blade (Abstract and Page 2 Paragraphs 0019 and 0032). The method of Badger comprised:
Using a scanning device 42 to scan and generate a digital model in the form of image formation and/or digital data of the component/turbine surface including the area to be repaired in the form of eroded areas (Page 3 Paragraph 0038).
Then a processor in the form of a processing system 46 is used to generate a repair scheme/additive manufacturing file based on the digital model and a desired post-repair state of the surface (Page 3 Paragraph 0039).
The repair scheme/additive manufacturing file is then provided to a 3D printing arrangement/additive manufacturing system which printed one or more selected material onto the surface to be repaired according to the repair scheme/additive manufacturing file (Page 3 Paragraphs 0041-0042).
	As for claim 2, Badger teaches that the generation of the digital model comprised scanning and mapping the surface of the component/blade (Page 3 Paragraph 0038).
	As for claim 7, Badger teaches that the printing arrangement used one or more thermoplastics (Page 4 Paragraph 0043).
	As for claim 8, Badger teaches that the printing arrangement comprised a printing head/nozzle 68 and a positioning mechanism in the form of a frame 50 configured to position the 
	As for claims 9 through 11, Badger teaches that the component was the leading-edge section 24 of a blade 22 for the turbine (Page 3 Paragraph 0034 and Figure 2) including the leading edge section comprised of the protective shell attachment of the turbine blades (Page 1 Paragraph 0004-0006 and Page 2 Paragraph 0030).

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Badger et al as applied to claim 1 above, and further in view of Dawson et al (U.S. Patent # 8,186,960).
	The teachings of Badger as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claims 3-6, Badger teaches that the component surface was repaired to any desired state and that the desired state was provided to the processor/processing system from an external means (Page 4 Paragraph 0044). However, Badger does not specifically teach that the desired state was either a native state or a modified state different from a native state.
	Dawson teaches a method for repairing wind turbine components including turbine blades (Abstract) wherein the blades were repaired to a native/repaired state or a modified/reinforced state (Column 11 Lines 19-38).
	 Based on the teachings of Dawson, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have repaired the turbine component of Badger to a native or modified state because it was known in the art to restore damaged wind turbine blades to a pre-damaged/native state or a reinforced/modified state.

Conclusion
	Claims 1 through 11 have been rejected. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.